Citation Nr: 1501847	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-21 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to October 1973.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from July 2011 and September 2013 rating decisions issued by the Regional Office (RO) in Nashville, Tennessee and Roanoke, Virginia, respectively.  The Roanoke RO most recently had jurisdiction of the claims file.

In August 2014, the Veteran testified at a Central Office hearing before the undersigned.  A transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence with a waiver of initial RO review.  

In addition to the paper claims file, there is a paperless claims file associated with the appeal.  A review of the documents in Virtual VA reveals VA treatment records from July 2012 to March 2014.  The Veterans Benefits Management System includes the August 2014 hearing transcript.  All other documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required to obtain outstanding VA mental health treatment records.  38 C.F.R. § 3.159(c)(2).  While the Veteran requested that the RO obtain counseling records from the Alexandria, Virginia VA Vet Center in February 2013, only a duplicate copy of a letter from the Veteran's counselor was received.  Significantly, these outstanding records span about a three-year period.  In a February 2012 statement, the Veteran stated that he began treatment in December 2011 and, at the August 2014 hearing, he confirmed that he continued to receive regular treatment there.

Moreover, clarification is required as to whether treatment the Veteran identified as having taken place at Fort Belvoir was associated with a VA outpatient clinic or a medical facility related to the Department of Defense (DOD).  Specifically, in February 2013, the Veteran submitted a request for the RO to obtain treatment records for PTSD from "Dr. N.P." which the appellant indicated took place at "Fort Belvoir Community Hospital." Although the RO made several attempts to locate these records, none were obtained.  An August 2012 VA medical record, however, shows treatment from Dr. N.P. at the Fort Belvoir VA Community Based Outpatient Clinic.  The Veteran has apparently clarified that he had no treatment at the Community hospital, but that treatment was through the VA outpatient clinic.  An attempt should be made to ascertain that all records are of record.

Regarding the TDIU claim, at the most recent hearing the Veteran submitted information suggesting that his diabetes may have resulted in some additional neuropathy in at least the right lower extremity.  This matter must be clarified in order to fully adjudicate this issue.  Records of any treatment of service connected disorders should be sought.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should contact the Veteran and clarify whether the Veteran has had any treatment of his service connected disorders.  If so, the Veteran should be asked to clarify the dates of treatment, and another attempt should be made to obtain those records.  All records from the Fort Belvoir VA outpatient treatment should be obtained.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  In addition, the AOJ should obtain any mental health group and individual counseling records from the VA Alexandria Vet Center since January 2012.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The Veteran should be scheduled for examination(s) of all service connected disabilities.  All pertinent tests should be accomplished and all clinical findings reported in detail.  The claims folder, including electronic records should be reviewed in conjunction with any examination(s).  Regarding the service connected diabetes, it should be indicated whether there are finding of peripheral neuropathy.  If so, the functional impairment of that and all other disorders should be set out.

3.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




